Citation Nr: 1826459	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-17 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to service connection for ischemic heart disease to include a heart disorder, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure and/or secondary to a heart disorder.  

4.  Entitlement to service connection for low back disability.  



REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971. 

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a January 2012 and an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in an October 2017 Travel Board hearing.  A transcript of that hearing has been associated with the file.  As the Veteran had filed his substantive appeal, during the hearing the Board took jurisdiction over the increased disability claim for bilateral hearing loss and service connection for low back disability.  

The issues of bilateral hearing loss, ischemic heart disease, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current low back disability is a chronic disability, and he has experienced continuity of low back disability symptomatology ever since injuring it during his service.
CONCLUSION OF LAW

The criteria for service connection for low back disability have been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background and Analysis

During the October 2017 hearing, the Veteran provided competent, credible testimony as to how he was injured in service.  He described being hit with a mortar that caused him to blow backwards, injuring his back.  He testified that since that injury he has experienced back pain on and off, continuously to this day.  

The record indicates spondylosis L4 to S1 and degenerative changes in the lumbar spine with mild disc bulge at L4/5 level-as well as a diagnosis of scoliosis.  As there is a current diagnosis of spondylosis the remaining question before the Board is whether there is an in-service disease or injury to which such disability is etiologically related.  

Spondylosis is defined as "degenerative spinal changes due to osteoarthritis" and "a general term for degenerative changes due to arthritis."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1745, 1754 (32d ed. 2012).  The degenerative changes of the Veteran's low back can be construed to constitute arthritis, which is a chronic disease within the meaning of 38 C.F.R. § 3.309.  

The Board notes that the Veteran is competent to provide lay evidence of his symptomatology, to the extent his symptoms are directly observable by him and do not require specialized medical or other training to describe.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  The Board finds the Veteran a credible reporter of the onset of his low back disability symptoms and accords considerable weight to the testimony he provided during the hearing.  Jandreau v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board finds that the Veteran's credible statements as to the long-standing nature of his low back disability symptoms present a continuity of symptomatology.  Given that this disability is arthritic in nature, this continuity of symptomatology serves as the necessary nexus between the Veteran's current low back disability and his active duty service.  Service connection is accordingly granted.


ORDER

Service connection for low back disability is granted.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining claims on appeal.

During the October 2017 hearing, the Veteran provided credible testimony with respect to why he believes his most recent VA examination was inadequate. 

He testified that the examiner who performed his last VA examination for his hearing loss was very intimidating and that he is not a person who gets easily intimidated.  He stated that the only way he was able to effectively communicate with her was by reading her lips.  The examiner appeared to doubt his level of hearing loss as he described how she kept hollering at him saying "I know you can hear me, push the button.  I know you're hearing."  Given his credible testimony, the Board finds that another examination is needed to assess his current level of severity of his of hearing loss. 

The Veteran testified that he has a current diagnosis of a heart-related disorder.  Upon review of the record it is unclear as to whether he has a current diagnosis of a heart disability.  The record indicates a diagnosis of peripheral vascular disease and sinus bradycardia.  As the undersigned Veterans Law Judge stated during the hearing, the Board concedes that the Veteran was physically present in Vietnam and was exposed to Agent Orange.  Therefore, the herbicide agent presumption is applicable.  See 38 C.F.R. §3.309(e).  In that the record illustrates that the Veteran may have a current diagnosis of an enumerated disease under 38 C.F.R. §3.309(e), the Board finds that an examination is required. 

Hypertension does not fall within one of the presumptive diseases under 38 C.F.R. §3.309(e).  However, this does not preclude the Veteran from seeking direct service connection.  Review of the record indicates that the Veteran is being treated for and is on medication for blood pressure with indication of elevated blood pressure and pre-hypertension.  He has not been afforded a VA examination specific to his hypertension claim.  In light of his exposures, the Board finds that a VA opinion would be helpful in determining the nature and etiology of his claimed hypertension.  On remand, the Veteran should be afforded a VA examination to determine whether his claimed hypertension is either related to his period of active service (to include exposure to Agent Orange), or secondary to his heart disorder. 

Finally, upon review of the record it appears that there are outstanding relevant medical treatment records.  During the hearing the Veteran testified that a Dr. Stephen at the Texas Medical Center treats him for his heart disorder and hypertension.  He stated that he would provide these records.  However, there are no such records in the file.  In addition, he made reference to VAMC records in Houston, Texas with respect to his heart disorder claim and hypertension, stating that his primary provider is "Dr. Ghadrie."  See Statements in Support of Claims dated November 2011 and July 2014.  A review of the record shows medical records from VAMC in Houston, Texas dated November 2011 to February 2012.  It reflects that a Dr. Ghadiri has treated the Veteran.  Despite that, it is apparent that there are additional treatment records.  The Veteran first filed his hypertension claim in April 2010 and eight years later there is only a 19 page document that does not go beyond February 2012.  On remand, efforts should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for his bilateral hearing loss, heart disorder, and hypertension.

The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records- specifically any private treatment records related to his hypertension and heart disorder-to include records from a Dr. Stephen (a cardiologist).  

2.  The AOJ should schedule the Veteran for an audiological examination to determine the current severity of his service-connected hearing loss.  Reasonable efforts should be made to obtain an examination from an examiner other than the one who performed the March 2016 VA examination.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner also should provide a full description of any effects the hearing loss disability may have on occupational functioning and daily activities. 

3.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's heart disorder.  

Following review of the claims file and examination of the Veteran, the examiner should provide opinions that respond to the following:

The examiner should identify each heart disorder found at any time during the appeal period (from July 2011).  

The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any heart disorder(s) manifested during active service; or is otherwise related to an event, injury, or disease incurred during active service, to include his presumed exposure to herbicides (Agent Orange) in Vietnam.  

For the purposes of this opinion the examiner is to presume that the Veteran was exposed to Agent Orange in service.

The examiner is asked to provide a complete a rationale for all opinions offered.  

4.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's claimed hypertension.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension manifested during active service; manifested within one year of his September 1971 separation; or is otherwise related to an event, injury, or disease incurred during active service, to include his presumed exposure to herbicides (Agent Orange) in Vietnam.  

For the purposes of this opinion the examiner is to presume that the Veteran was exposed to Agent Orange in service.

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the hypertension disability was caused OR aggravated by the Veteran's heart disorder.  

If the examiner determines that the hypertension was aggravated by the heart disorder, the examiner should report the baseline level of severity of the disability prior to the onset of aggravation and the increased manifestations, which in the examiner's opinion, are proximately due to the heart disorder.  

The examination should include comment on the Veteran's reports of continuous treatment for his hypertension from the cardiologist that treats his heart disorder.  

A complete rationale for any opinions expressed must be included in the report.  

5.  After completing the requested actions and any additional development warranted, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


